Detailed Action
1. This Office Action is submitted in response to the Amendment and Terminal Disclaimer filed 1-21-2021, and wherein claims 6-25 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal disclaimer	
2. The Terminal Disclaimer filed 1-21-2021 was approved 1-22-21, and thus the Double Patenting rejection in the Office Action mailed 10-21-2020 is hereby withdrawn. 

Allowable Subject Matter
3. Claims 6-25 are allowed.

Examiner’s statement of reasons for allowance
	The following is an examiner’s statement of reasons for allowance:
4. The claims in the instant application are deemed to be directed to a nonobvious improvement over the inventor’s own work, USPN 10,468,227, which teaches the claimed electron source for an electron beam inspection tool, comprising: an emitter configured to provide an electron beam along an optical axis of the electron beam inspection tool; an extraction electrode configured to extract the electron beam from a tip of the emitter; and a magnetic lens configured to generate a magnetic field between the tip of the emitter and the extraction electrode, except that the independent claims of USPN 10,468,227 lacks the 
Although the prior art also discloses changing a permanent magnet or the excitation current of a magnetic lenses coil, in order to adjust the position of the peak or maximum of the magnetic field distribution relative to the emitter tip (see for example, USPN 5,371,371; USPN 5,041,732; USPN 7,893,406 and USPN 8,921,804) there is no motivation to combine these or any prior art references with USPN 10,468,227 in order to obtain the claimed invention. 
5. Claims 6 and 16 are allowed because the prior art taken either singly or in combination fails to anticipate or fairly suggest the claimed electron source for an electron beam inspection tool, comprising: an emitter configured to provide an electron beam along an optical axis of the electron beam inspection tool; an extraction electrode configured to extract the electron beam from a tip of the emitter; and a magnetic lens configured to generate a magnetic field between the tip of the emitter and the extraction electrode; wherein a strength of the magnetic field increases to a peak point away from the tip of the emitter toward the extraction electrode. 

6. Claims 7-15 and 17-25 are allowed by virtue of their dependency upon allowed claims 6 and 16. 


   

        Conclusion	
Any inquiry concerning this communication or earlier communications should be directed to Phillip Johnston whose telephone number is (571) 272-2475. The examiner can normally be reached on Monday-Friday from 7:30 am to 4:30 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiners supervisor Robert Kim can be reached at (571)272-2293. The fax phone number for the organization where the application or proceeding is assigned is 571 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866 217 9197 (toll free).

March 15, 2021
/Phillip A Johnston/
Primary Examiner, Art Unit 2881